United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1949
Issued: January 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 23, 2013 appellant filed a timely appeal from the August 13, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined the method of recovery for the
$25,846.55 overpayment of compensation received by appellant.
FACTUAL HISTORY
OWCP accepted that on November 6, 2001 appellant, then a 37-year-old letter carrier,
sustained lumbar and cervical strains and aggravation of degenerative disc disease of the thoracic
and thoracolumbar spine due to delivering mail. Appellant alternatively received wage-loss
compensation on the supplemental and periodic rolls for various periods.
1

5 U.S.C. §§ 8101-8193.

In a July 10, 2013 letter, OWCP made a preliminary determination that appellant
received a $25,846.55 overpayment of compensation because she returned to work for eight
hours a day on August 29, 2008 (after working six hours per day) but continued to receive wageloss compensation for two hours a day through March 9, 2013. It also made a preliminary
determination that she was at fault in the creation of the overpayment because she knew or
should have known that she could not receive such dual payments. OWCP provided appellant 30
days from the date of the letter to challenge the overpayment and requested that she complete
and return a financial questionnaire. Appellant requested waiver of the overpayment and
submitted a completed overpayment questionnaire which was received by OWCP on
August 1, 2013.
In an August 13, 2013 decision, OWCP determined that appellant received a $25,846.55
overpayment of compensation because she received a dual payment of wage-loss compensation
after returning to full-time work. It found that she was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment. Regarding the method
of recovery of the overpayment, OWCP stated:
“Please forward payment for the full amount of $25,846.55. Payment is due
within 30 days from the date of this letter. If you are unable to refund the entire
overpayment immediately, please contact this office within 30 days so that
appropriate arrangements for recovery (such as installment payments) can be
made.”
LEGAL PRECEDENT
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.2 Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [OWCP] the amount of the overpayment
as soon as the error is discovered or his or her attention is called to same. If no
refund is made, [OWCP] shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual, and any other relevant factors, so as to
minimize any hardship.”3
ANALYSIS
On appeal, appellant has not contested her overpayment of compensation with respect to
the findings pertaining to fact, amount, fault or denial of waiver. Rather, she has contested the
method of recovery of the overpayment indicating that she is unable to repay “the full amount at
one time.”

2

Lorenzo Rodriguez, 51 ECAB 295 (2000).

3

20 C.F.R. § 10.441(a).

2

At the time of OWCP’s overpayment determination appellant was not receiving
compensation from OWCP. She last received OWCP compensation on March 9, 2013.
Therefore, the Board does not have jurisdiction over the issue of whether OWCP properly
determined the method of recovery for the $25,846.55 overpayment received by appellant.4
Furthermore, OWCP’s August 13, 2013 decision does not make a final determination regarding
repayment of the overpayment.
CONCLUSION
The Board finds that the Board does not have jurisdiction over the issue of whether
OWCP properly determined the method of recovery for the $25,846.55 overpayment of
compensation received by appellant.
ORDER
IT IS HEREBY ORDERED THAT the August 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

See Levon H. Knight, 40 ECAB 658 (1989); Robert N. Vachon, 36 ECAB 502 (1985).

3

